MATTHIAS, J.
. . 1. By virtue of the provisions of Sections 1465-61 and 1465-93, General Code (108 O. L. 316,324), all minor employes of employers complying with the Workmen’s Compensation Act are brought within the provisions of that act.
2. The provisions of Section 1465-76, General Code, that, “The defendant shall be entitled to plead the defense of contributory negligence” is available to an employer, who has complied with the Workmen’s Compensation Act, in a suit brought under favor of that section to recover damages for the injury or death of any such employe.
Judgment reversed.
Marshall, CJ., Jones, Day, Allen, Kinkade and Robinson, JJ., concur.